Case 2:20-cv-10478-JAK-KK Document 11 Filed 12/28/20 Page 1 of 1 Page ID #:43




 1
 2
 3
 4
                                              JS-6
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                        CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DERRICK HILL,                                 Case No. CV 20-10478-JAK (KK)
11                              Petitioner,
12                       v.                         JUDGMENT
13    CALIFORNIA,
14                              Respondent.
15
16
17         Pursuant to the Order Summarily Dismissing Action Without Prejudice,
18         IT IS HEREBY ADJUDGED that this action is DISMISSED without
19   prejudice.
20
21   Dated: December 28, 2020
                                              JOHN A. KRONSTADT
22                                            United States District Judge
23
24
25
26
27
28
